El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Se trata de una acusación bajo la Ley Nacional de Prohibi-ción, iniciada antes de ser aprobada la enmienda XNI que derogó la enmienda XVIII a la Constitución de los Estados Unidos.
Entre otros errores alegados, el apelante sostiene que la disposición derogatoria de una ley pone fin a todos los pro-cesos iniciados antes de la derogación. El fiscal se aviene a esto y sugiere la revocación. La opinión de la Corte Su-prema de los Estados Unidos en el caso de U. S. v. Chambers, 291 U. S. 217, citado como U. S. v. Gibson, en que se inició un proceso bajo la Ley de Prohibición, resuelve el asunto en controversia. En dicho caso, conforme indica el fiscal, la corte resolvió que la Ley de Prohibición había perdido su *758eficacia, que la ley del Congreso dependía de la existencia de la enmienda XVIII y que su derogación no dejó nada en qué basar una acusación. Debite fundamentum fallit opus. Éste es uno de los casos raros en que una ley, a manera de en-mienda, tiene efecto retroactivo.

Debe revocarse la sentencia y absolverse al acusado.